Citation Nr: 0215505	
Decision Date: 11/01/02    Archive Date: 11/14/02

DOCKET NO.  02-00 054A	)	DATE
	)
	)


THE ISSUE

Whether a September 18, 1997 decision of the Board of 
Veterans' Appeals, which denied entitlement to service 
connection for a nervous disorder other than stuttering, 
should be revised or reversed on the grounds of clear and 
unmistakable error.



REPRESENTATION

Moving party represented by:  Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to August 
1991.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error (CUE) in a Board decision dated September 
18, 1997.  The motion, which the attorney-representative 
filed with the Board in April 2002, requests that the Board's 
decision of September 18, 1997, be revised or reversed on 
grounds of CUE.  See 38 U.S.C.A. § 7111 (West Supp. 2002); 
38 C.F.R. § 20.1400(a) (2002).  This decision constitutes the 
Board's determination on this motion.


FINDINGS OF FACT

1.  By a decision entered on September 18, 1997, the Board 
granted the veteran's claim of service connection for 
stuttering, but no other nervous disorder.

2.  The moving party has not alleged that the facts as they 
were known at the time of the September 18, 1997, decision 
were not before the Board, or that the Board incorrectly 
applied the then-extant statutory and regulatory provisions; 
the moving party also has not asserted how, but for any 
alleged error, the outcome of the decision with respect to a 
nervous condition would have been different.


CONCLUSION OF LAW

The moving party has not satisfied the threshold pleading 
requirements for the revision of a September 18, 1997 Board 
decision on grounds of CUE.  38 U.S.C.A. § 7111 (West Supp. 
2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating action of February 1992, the RO denied the 
veteran's claim of entitlement to service connection for a 
nervous condition with stuttering.  The veteran appealed the 
RO's February 1992 decision to the Board, and by a decision 
entered on September 18, 1997, the Board granted a claim of 
entitlement to service connection for stuttering, but no 
other nervous disorder.  

The moving party has filed a motion requesting that the 
Board's September 18, 1997, decision be revised or reversed 
on the grounds of CUE, to the extent that it denied service 
connection for a nervous disorder other than stuttering.  The 
motion specifically addresses the Board's denial of service 
connection for a nervous disorder.  See 38 U.S.C.A. § 7111 
(West Supp. 2002); 38 C.F.R. § 20.1400 (2002).  

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a) (2002).  It is the kind of error, of fact or 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Id.  Generally, either the correct facts, 
as they were known at the time, were not before the Board, or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Id.  

Any party to a Board decision can make a motion to have the 
decision revised or reversed on the grounds of CUE.  38 
U.S.C.A. § 7111 (West Supp. 2002); 38 C.F.R. §§ 20.1400(a), 
20.1401(b) (2002).  In order to prevail on such a motion, it 
must be established that there was an error in the Board's 
adjudication, and that the error was such that, had it not 
been made, the outcome of the adjudication would have been 
manifestly different.  38 C.F.R. § 20.1403(c) (2002).  If it 
is not clear that a different result would have ensued, the 
error complained of cannot be "clear and unmistakable."  
Id.  Moreover, a review for CUE in a prior Board decision 
must be based on the record and the law that existed when 
that decision was made.  38 C.F.R. § 20.1403(b)(1) (2002).  A 
disagreement with how the Board weighed or evaluated the 
facts in a particular case is not CUE.  38 C.F.R. 
§ 20.1403(d)(3) (2002).  Any failure to fulfill the duty to 
assist is also not CUE.  38 C.F.R. § 20.1403(d)(2) (2002).  

If a party wishes to have a motion for CUE considered on the 
merits, he or she must set forth clearly and specifically 
the alleged error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  38 C.F.R. § 20.1404(b) (2002).  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy these 
requirements, and motions that fail to satisfy these 
requirements may be dismissed without prejudice to re-
filing.  Id.  

With respect to the veteran's argument that there was CUE in 
a February 1992 rating decision denying service connection 
for a nervous disorder with stuttering, the Board notes that 
the February 1992 rating decision has been subsumed by a 
final decision of the Board, entered on September 18, 1997, 
which affirmed the RO's denial of service connection for a 
nervous disorder other than stuttering.  See 38 C.F.R. 
§ 20.1104 (2002).  As a matter of law, the RO decision that 
was appealed to the Board can not now be challenged on the 
basis of CUE.  See VAOPGCPREC 14-95, 60 Fed. Reg. 43,187 
(1995) (a claim of CUE under 38 C.F.R. § 3.105(a) concerning 
a RO decision may not be considered where the Board has 
reviewed the entire record of the claim and has denied the 
benefit previously denied in the RO decision).  

In support of the moving party's motion, in a written 
statement received in April 2002, the veteran's 
representative presented numerous arguments.  One such 
argument was that the RO and Board failed to fulfill the 
duty to assist the veteran.  The representative noted that, 
despite the RO notifying the veteran in June 1996 that he 
had until June 19[9]7 to submit alternative evidence of 
service incurrence, the RO failed to wait and, instead, 
issued a supplemental statement of the case and rating 
decision before the one year expired.  The representative 
argued that 38 U.S.C.§ 5103(a) and 38 C.F.R. § 3.109, along 
with general notions of due process and fundamental 
fairness, required the RO and the Board to afford the 
veteran the opportunity to prepare his case and that such 
failure to remand the case amounted to CUE, thereby making 
the veteran's claim still pending.  With respect to this 
argument, the Board notes that in response to the RO's June 
1996 letter notifying the veteran that they had been 
unsuccessful in obtaining his 1991 separation examination 
report, March 1998 periodic examination report, and October 
1987 physiological training examination report, and that the 
veteran should submit alternate forms of evidence to support 
his contention that he suffered from and received treatment 
for a nervous condition during service, the RO did inform 
the veteran that any evidence should be submitted within 60 
days.  Moreover, in response to the RO's June 1996 letter, 
the veteran submitted a written statement in July 1996 
indicating that, with respect to a 1991 separation 
examination, the Air Force at Travis Air Force Base (AFB) 
related that they were not giving separation examinations.  
Furthermore, the Board notes that, in March 1997, service 
medical records were associated with the veteran's claims 
file, which included reports of the veteran's March 1998 
periodic examination and October 1987 physiological training 
examination.  The records also included a letter from the 
Air Force indicating that the veteran's medical records were 
reviewed and that it had been determined that a separation 
examination was not required.  In this regard, the Board 
finds that the argument made by the representative 
constituted a contention that the duty to assist was not 
fulfilled.  The Board notes that the provisions of 38 C.F.R. 
§ 20.1403(d)(2) provide that failure to fulfill the duty to 
assist is not CUE.  See Caffrey v. Brown, 6 Vet. App. 377, 
383-84 (1994) (holding that VA's breach of the duty to 
assist cannot form a basis for claim of CUE because such a 
breach creates only an incomplete rather than an incorrect 
record).  In other words, any failure on the part of the 
Board to fulfill the duty to assist the veteran cannot be 
the basis for a valid claim of CUE.

The representative also argued that, because the October 
1996 VA addendum opinion was biased, the Board committed CUE 
on the basis of its failure to remand the case under 38 
C.F.R. § 19.9 to obtain a new VA examination.  In making the 
argument, the representative referred to the veteran's 
statements that he had described the onset of his stuttering 
as associated with increased anxiety and pressure due to his 
service-related duties.  In this regard, the Board notes 
that when the veteran was examined by VA in January 1992, 
the diagnosis was mild anxiety.  When the veteran was 
examined by VA in August 1996, the diagnosis was stuttering.  
In order to clarify whether the veteran had any other 
psychiatric disability besides stuttering, the VA examiner 
provided an addendum opinion in October 1996 which reflected 
that the veteran did not.  

The representative argued that the RO had sabotaged the 
veteran's claim because the uncontroverted evidence of 
record reflected that the veteran suffered from stuttering 
associated with mild anxiety.  The representative claimed 
that the RO violated the duty of fair process when it 
referred the October 1996 VA physician's attention to a 
provision of the DSM-III, which the representative claimed 
was inappropriate, suggesting that the veteran did not 
suffer from a psychiatric disorder associated with 
stuttering.  The representative argued that by directing the 
physician to this provision, the RO had prejudiced the 
veteran's claim.  Consequently, the representative argued 
that the Board's September 18, 1997 decision contained CUE 
based on failure to remand the claim to correct this 
procedural error.  

In this regard, again the Board notes that failing to remand 
the case would amount to failure to fulfill the duty to 
assist, which cannot be the basis of a valid claim of CUE.  
38 C.F.R. § 20.1403(d)(2).  Moreover, what the 
representative is now arguing appears to be that the Board 
should have given more weight to any medical opinions 
offered in support of the claim, and should have given less 
weight to the evidence against it.  In other words, the 
contention appears to be that the January 1992 VA diagnosis 
of mild anxiety should have been given more weight than the 
later VA opinions of August and October 1996 reflecting that 
the veteran did not have any psychiatric disability other 
than stuttering.  That sort of argument, which amounts to a 
disagreement with how the Board weighed or evaluated the 
facts, also cannot be the basis of a valid claim of CUE.  
See 38 C.F.R. § 20.1403(d)(3) (2002).

In summary, the Board finds that the moving party has not 
made a legally sufficient motion of CUE.  The moving party 
has failed to allege that the correct facts, as they were 
known at the time of the Board decision, were not before the 
Board, or that the statutory or regulatory provisions then 
extant were incorrectly applied.  Neither has the moving 
party provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous adjudication would 
have been manifestly different but for an error.  Instead, 
the moving party's arguments amount to either a claim of 
failure to fulfill the duty to assist or a disagreement with 
how the Board weighed or evaluated the facts, and, 
therefore, cannot be the basis of a valid claim of CUE.  See 
38 C.F.R. § 20.1403(d)(2), (3) (2002).  Moreover, to the 
extent that the veteran has submitted evidence generated 
subsequent to the Board decision, the Board notes that a 
finding of CUE must be based only on the law and record that 
existed when the challenged decision was made.  See 38 
C.F.R. § 20.1403(b) (2002).

For the foregoing reasons, the Board finds that the moving 
party has failed to satisfy the threshold pleading 
requirements for the revision of the September 18, 1997 
Board decision.  Accordingly, the moving party's motion is 
dismissed without prejudice to re-filing.


ORDER

The motion is dismissed without prejudice to re-filing.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597B that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
you no longer need to have filed a "notice of 
disagreement ... that led to the decision the Board has 
just reviewed for CUE ... on or after November 18, 1988" 
as a condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



